Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the papers filed on August 9, 2022. Claims 2-4 and 19-24 are currently pending. Claims 2 and 4 have been amended, claim 1 and 5-18 have been canceled  and claims 19-24 have been added by Applicants’ amendment filed on August 9, 2022. 
Applicants’ election of  the invention of Group II , e.g.,  claim(s) 2-4,  directed to a virus-specific T cell composition comprising antigen-specific T cells, wherein the antigen-specific T cells target hMPV antigens and human parainfluenza virus (PIV) antigens, in the reply filed on February 23, 2022 was previously acknowledged. Claims 1, 5 and 9-18 (claims 1, 5 and 9-18 now canceled) were previously  withdrawn from further consideration, pursuant to 37 CFR 1.142(b). New claims 19-24, directed to methods claims, have been withdrawn from consideration by Applicants pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction among Groups I-V was previously  made FINAL.
Therefore, claims 2-4 are currently under examination to which the following grounds of rejection are applicable.	
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Cross-Reference to Related Application
In view of Applicants’ amendment to the Specification filed on 8/9/2022, the objection to the disclosure has been withdrawn. 
Claim objection
In view of Applicants’ amendment of claims 2 and 4, the objection to claims 2 and 4 has been withdrawn.
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claims 2 and 4 and cancelation of claims 6-8, the rejection of claims 2-4 and 6-8 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 

Double Patenting 
In view of Applicants’ arguments, the rejection of claims 2-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of  U.S. Patent 11,167,024 has been withdrawn.  
As applicants allege, the instant claims are directed to “a composition comprising virus specific T-cells targeting antigens from hMPV and hPIV not a method of determining hierarchy”, wherein the composition comprises T cells that target these antigens from human metapneumavirus (hMPV) as well as T cells that target antigens from human parainfluenza virus (PIV).
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
                                       Claim Rejections - 35 USC § 103	Claims 2-4 remain  rejected under 35 U.S.C. 103(a) as being unpatentable over Warren et al., (US Patent 7,785,806; of record IDS filed on 3/12/2018) in view of Sieg et al., (1994; PNAS, pp. 62936297; of record), Herd et al., (2008; JID, pp.584-592; of record), and Murphy (U.S. Patent 7,951,383). 
Regarding claim 2, Warren et al., discloses obtaining information that can be used to determine the immunogenicity of antigens for a pathogen or cancer (a method for determining the immunogenicity of an antigen in vitro; Claim 1) to accelerate and improve the accuracy and predictability of, for example, drug, biologic, immunotherapy (col. 1, lines 25-30), comprising the steps of: obtaining PBMCs, and isolated B-cells, T-cells  from peripheral blood of a subject and in vitro exposing the PBMC to more than one antigen from a pathogen (col. 2, lines 13-20). Warren et al., discloses that responses were generated in vitro against tetanus toxoid and a whole protein extract of Candida albicans (col. 5, lines 6-11 and 35-41; col. 6, lines 35-40; col. 6, line 54) under conditions to allow PBMC cells that recognize the antigens to expand in quantity (col. 3, lines 63-65). FIG. 8 demonstrate strong T cell  proliferative responses against C. albicans (col. 5, lines 10-11; col. 7, lines 48-50). Warren et al., discloses that C. albicans was identified as having a strong proliferative response in comparison to the control stimulator, pokeweed mitogen (PWM, a strong, non-specific lymphocyte stimulator), and tetanus toxoid (TT) was identified as having a weak response in comparison to the control stimulator, (column 7, lines 48-59). Warren contemplates use of immunodominant epitopes for induction of effective CD4+ and CD8 + T cell responses (col. 3, lines 20-21). In preferred embodiments, Warren et al. teaches a lymphoid tissue equivalent (LTE) comprising  autologous T cells (col. 5, lines 5-6). Warren et al., discloses T cell responses against tetanus toxoid (TT) and whole protein extract of Candida albicans (col. 5, lines 10-11). 
Though Warren discloses T cell responses against tetanus toxoid (TT) and whole protein extract of Candida albicans derived pathogens, the author does not teach viral antigens as pathogens. 
Before the effective filing date of the claimed invention, Sieg et al., discloses T cells activated by exposure to HPIV3 (a human respiratory virus); (page 6294, column 1, paragraph 5 to column 2, paragraph 1). 
Additionally, Herd et al., teaches T cells (cytotoxic T cells) activated in response to predicted epitopes of human metapneumovirus (hMPV) proteins (N, M, F, M2-1, M2-2, SH, and G) (abstract; p. 586; Figure 1). Herd et al., also identifies and synthesizes epitopes of hMPV including N, M, F, M2-1, M2-2 and others (page 585; col. 1). 
With the aim of identifying a hierarchy of immunodominance of viral respiratory antigens derived from pathogens, it would have prima facie obvious to substitute the tetanus toxoid (TT) (e.g, bacterial antigen) produced by the bacteria Clostridium tetani or the lysates of C. albicans of Warren et al., for antigens derived from  HPIV3 of Sieg et al., or antigens isolated from hMPV of Herd, including peptides F, M2-1, F and others. Therefore, these compositions are functional equivalents in the art, and substituting one pathogen for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success as determination of immunodominant epitopes in vitro using protein-loaded dendritic cell stimulators for induction of effective CD4+ and CD8 + T cell responses targeting the selected antigens was well- known and routine in the art before the effective filing date of the claimed invention (see Warren et al., col. 2, lines 12-19).
  Regarding claim 3, the combined teachings of Warren, Sieg and Herd make obvious a virus-specific T cell composition of claim 2. Additionally, Sieg et al., discloses Human parainfluenza virus type 3 (HPIV3).
Regarding claim 4, the combined teachings of Warren, Sieg and Herd make obvious a virus-specific T cell composition of claims 2 and 3. In relation to the selection of antigens of PIV3 comprising M, HN and N, Murphy discloses polynucleotides encoding antigenic determinants of PIV3 including  one or more PIV N, P, C, D, V, M, F, HN and/or L protein(s) or selected immunogenic fragment(s) or epitope(s) (col. 16, lines 25-31). The selection of DNA or RNA sequences encoding said M, NH and N antigens would have been obvious to one of ordinary skill in the art.
Response to Applicants’ Arguments as they apply to rejection of claims 2-4 under 35 USC § 103
	At pages 6-8 of the remarks filed on 9/9/2022, Applicants essentially argue that: 1) “Warren reports a T cell response was generated against C. albicans, but a minimal response was generated to antigens from tetanus toxoid using the disclosed method (see e.g., Warren FIG. 8). There is no disclosure relating to viral antigens or to generating T cell responses to viral antigens. And there is no disclosure relating to T cell compositions with antigen specificity to two or more different antigens, let alone two or more different viruses, such as hMPV and PIV.” 2) “In contrast, the presently pending claims are directed to a viral specific T cell
composition comprising (i) antigen-specific T cells that target multiple antigens from hMPV (F,
N, M2-l, and M) and (ii) antigen-specific T cells that target antigens from hPIV. Not only do
the T cell populations have specificity for two specific viruses of interest, but the cells have
antigen specificity for four specific antigens of hMPV discovered by Applicant to be
immunodominant. Thus, a skilled person would not rely on the teachings of Warren as they are
unrelated to virus specific T cell compositions generally, and provide no teaching or suggestion
relating to T cells with specificity to immunodominant antigens for hMPV and PIV, as claimed”, 3) “Even assuming, arguendo, the ordinarily skilled artisan would have had a reason or
motivation based on Warren to generate a T cell composition with specificity to multiple viral
antigens from two or more different viruses, the outcome would not have been predictable as
evidenced by the unpredictable results reported (see e.g., Fig. 8). In fact, Warren reports that it
"remains challenging to predict which immunodominant epitopes are optimal for induction of
effective CD4+ and CD8+ T cell responses and neutralizing B cell responses" (Warren Col. 3
lines 19-21 ).” 4), Sieg  does not teach “generating viral specific T cells or T cells with antigen specificity to two or more different viruses, in particular hMPV and hPIV, as claimed. There is no disclosure relating to immunodominant antigens of hMPV, and no disclosure of the hPIV3 antigens discovered by Applicant to be immunodominant (M, HN, and N).”, 5) “Herd describes.. 
measured cytotoxic T cell responses in patient samples and found response to antigens M, F,
M2-l, N, G, and SH. There is no disclosure relating to generating viral specific T cells or T cells
with antigen specificity to two or more different viruses, in particular hMPV and hPIV, as
claimed.”, and 6) “Applicant discovered a hierarchy of immune dominance for antigens in order ofF>N>M2-l>M>P>L>G>SH>M2-2 (see Example 2 paragraph [0192]). Based on this discovery, Applicant generated T cell compositions comprising antigen-specific T cells that target multiple antigens from hMPV (F, N, M2-l, and M), as well as antigens from a different virus hPIV.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), the fact that Warren does not teach the entire claimed subject matter, the Examiner agrees.  However, Warren is not applied alone, but in combination with Sieg,  Herd and Murphy, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. In the instant case, Warren et al., clearly discloses in vitro cultures comprising T cells (e.g, “In an embodiment of the present invention, the LTE comprises allogeneic T cells. In another embodiment, the LTE comprises autologous T cells.” col. 5, lines 3-5) and bacterial antigens used to identify a hierarchy of immunodominance from C. albicans, and TT, where C. albicans was identified as having a strong proliferative response in comparison to the control stimulator, PWM, and TT was identified as having a weak response in comparison to the control stimulator, (column 7, lines 48-59). Thus, it would have been obvious to substitute Warren’s TT (e.g, bacterial antigen) and Warren’s lysates of C. albicans for Sieg’s  HPIV3 antigens and Herd’s hMPV antigens (N, M, F, M2-1, M2-2, SH, and G) with a reasonable expectation of success. Applicants provide no reason why viral antigens from derived from pathogens HPIV3 and hMPV couldn't be processed and presented by dendritic cells to stimulate T cell responses as easily as either antigens derived from bacterial pathogens of tetanus toxoid (TT) or whole protein extract of Candida albicans. In fact , the specification ranks immunodominant epitopes derived  from viral,  bacterial and tumoral sources (paragraph [0049]-[0051]). Further the process of T lymphocytes activation (e.g, CD4+ and CD8+ T cell responses) in response to processed peptides from their antigens is routine and well-known in the art (see Warren col. 2, lines 15-20; Jenkins et al., Annu. Rev. Immunol. 2001. 19:23–45, Abstract). 
Regarding 3), the instant claims are product claims comprising a virus specific T cell composition comprising: (i)  T cells that target multiple antigens from  hMPV including F, N, M2-1, and (ii) T cells that target antigens from PIV. All what is required in the claimed invention is the structure implied by the intended use (e.g, optimal for induction of effective CD4+ and CD8+ T cell responses). Such structure is not more than what has already been taught. Claim 2 does not even require to target multiple antigens from parainfluenza virus type 3. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use. Applicants have not provided evidence that the outcome of combining Warren and the cited references would not have been predictable.
Regarding 4) and 5), Sieg discloses T cells activated by exposure to HPIV3 (human respiratory virus) (e.g, “ T-cell clones were infected 3 days after stimulation .. (page 6294; col. 1) and Murphy discloses polynucleotides encoding antigenic determinants of PIV3 including  one or more PIV N, P, C, D, V, M, F, HN and/or L protein(s), such that one of ordinary skill in the art would be able to  identify a hierarchy of immunodominance of viral respiratory antigens according to the method of Warren. As applicants concede, Herd identified antigens M, F, M2-l, N, G, and SH in patient T cell responses, making obvious to select these immunoreactive hMPV antigens. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  
	Regarding 6), the instant claims are not method claims but product claims. Claim 2 is directed to a composition merely requiring  T cells targeting multiple antigens from hMPV including fusion (F), nucleoprotein (N), M2-l protein (M2-1), and matrix protein (M), and T cells targeting antigens from PIV. While the inventors developed a TC (T Cell)-test that takes into consideration both the frequency of responding donors and the number of reactive T cells according a specific formula (paragraph [0129] of the published application) leading to a T cell responses in a magnitude of SCF/2x105 as illustrated in Figures 17 and 21, the instant claims are not directed to a method of defining a hierarchy of immunodominance, frequency of hMPV-specific T cells targeting antigens F, N, M2-1 and M or frequency of PIV3-specific T cells targeting antigens M and N.

    PNG
    media_image1.png
    370
    721
    media_image1.png
    Greyscale

Further, the applicant is on record as stating that that the ordinary artisan would have had no reason to expect that that a composition comprising virus specific T-cells targeting antigens from hMPV and hPIV would have been obvious over a method of determining hierarchy as recited in claim 1 of U.S. Patent 11,167,024, providing support for other methods of determining immunodominant epitopes for different antigens derived from pathogens. See Page 10 of Applicant’s remarks filed on 9/9/2022.
***
Claims 2-4 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Leen  et al., (2001, Journal of Virology, pp.  8649-8659), Sieg et al., (1994; PNAS, pp. 62936297; of record) Herd et al., (2008; JID, pp.584-592; of record), and Murphy (U.S. Patent 7,951,383). 
Regarding claim 2, Leen et al., discloses a method for evaluating differential immunogenicity of Epstein-Barr virus latent-cycle proteins. Leen et al., teaches peptides as stimulators of gamma interferon release to identify CD4+ epitopes within four EBV latent-cycle proteins and specifically discloses the following content: EBV latent-cycle proteins display a marked hierarchy of immunodominance (EBNA1, EBNA3C » LMP1, LMP2) in CD4+ T-helper 1 cells (abstract; page 8651; Fig. 1; p. 8658; col.1). Leen et al., discloses that EBNA1- and EBNA3C-specific responses are detectable in the majority of healthy EBV-seropositive individuals, whereas responses to LMP1 and LMP2 are much rarer. Leen et al., teaches that HLA class II-restricted CD4+-T-cell clones with the predicted epitope specificity could be generated by stimulating their PBMCs in vitro with purified EBNA1 protein (page 8657; col. 1).  Leen et al., suggests that EBNA3C may be as immunogenic as EBNA1 for CD4+ T-helper 1 responses (p. 8657; col.2). Leen et al., states, “Whatever the basis of these differences in immunogenicity for CD4+T cells among the latent-cycle proteins, the fact that such differences exist has important implications for immunotherapeutic strategies” (page 8658; col. 1).
Leen et al., does not teach hMPV viral antigens: N, M, F, M2-1. Leen et al., does not teach antigens from HPIV.
Before the effective filing date of the claimed invention, Herd et al., teaches T cells (cytotoxic T cells) activated in response to predicted epitopes of hMPV proteins (N, M, F, M2-1, M2-2, SH, and G) (abstract; p. 586; Figure 1). In addition, Herd et al., synthesizes epitopes of hMPV including N, M, F, M2-1, M2-2 and others (page 585; col. 1). 
Additionally, Sieg et al., discloses T cells activated by exposure to HPIV3 (respiratory virus); page 6294, column 1, paragraph 5 to column 2, paragraph 1). 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Leen, Herd and Sieg to arrive at the instantly claimed virus-specific T cell composition comprising virus specific T cells against immunodominant antigen of hMPV and HPIV according to the method of Leen with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method to establish a hierarchy of immunodominance of antigens for another pathogen, e.g., a respiratory virus (such as, a parainfluenza virus (e.g., type III parainfluenza virus) or metapneumavirus (e.g., human metapneumavirus) to provide virus-specific T cells , e.g, CD4+ and CD8+, including appropriate immunoreactive epitopes aiming to boost T-cell responses against the selected two or more immunoreactive antigens, including F, N, M2-1, and M antigens of hMPV. In addition, it would have been obvious to the ordinary artisan that the known antigens from the two respiratory viruses: (i)  hMPV, e.g.,  proteins N, M, F, M2-1, M2-2, SH, and G, of Herd, and (ii)  antigens from PIV of Sieg et al., could have been applied to the method Leen et al., to generate immunoreactive T-cells comprising identified to respond to immunoreactive epitopes with predictable results because the two respiratory viruses: HPIV3 and PIV boost T-cell responses, as measured by IFNγ production and/or cytotoxicity;
  Regarding claim 3, the combined teachings of Leen, Sieg and Herd make obvious a virus-specific T cell composition of claim 2. Additionally, Sieg et al., discloses Human parainfluenza virus type 3 (HPIV3).
Regarding claim 4, the combined teachings of Leen, Sieg and Herd make obvious a virus-specific T cell composition of claims 2 and 3. 
In relation to the selection of antigens of PIV3 comprising M, HN and N, Murphy discloses polynucleotides encoding antigenic determinants of PIV3 including  one or more PIV N, P, C, D, V, M, F, HN and/or L protein(s) or selected immunogenic fragment(s) or epitope(s) (col. 16, lines 25-31). The selection of DNA or RNA sequences encoding said M, NH and N would have been obvious to one of ordinary skill in the art.
Response to Applicants’ Arguments as they apply to rejection of claims 2-4 under 35 USC § 103
	At pages 6-8 of the remarks filed on 9/9/2022, Applicants essentially argue that: 1) “
Leen discloses identification of EBV antigens for CD4+ T-helper cells based on T cell
populations from donors that were previously exposed to EBV proteins. Leen report that the
immunodominant antigens of EBV targeted by CD4+ T cells were different from those
previously identified for CD8+ T cells. Leen relies on generating antigen specificity from
natural immunity found in patient-derived T cells. There is no teaching or suggestion relating to
generating viral specific T cells with specificity to two different viruses using a library of
peptides to immunodominant antigens, or to T cells targeting antigens of hMPV and hPIV, in
particular.” and ‘2) “Even if motivated, the outcome would not have been predictable as it was Applicant who discovered the antigens of hMPV to be immunodominant (F, N, M2-l, and M) and generated antigen-specific T cells that target these antigens, as well as antigens from a different virus hPIV.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), the instant claims are product claims directed to a composition requiring virus-specific T cells targeting antigens from  hMPV, e.g, F, N, M2-l, and M and targeting antigens derived from HPIV. The claims are "open" and thus lend themselves to in vitro and in vivo virus-specific T cell responses. The claims are not so limited as applicants argue to exclude reactive T cells from donors that were previously exposed to viral proteins, e.g., EBV proteins. Thus the disclosure of Leen is relevant, since Leen discloses a marked hierarchy of immunodominance for CD4+T-helper 1 cells (EBNA1, EBNA3C » LMP1, LMP2) of healthy virus carriers, precisely because Leen recognizes the importance of CD4+ T helper 1 cells responses in peripheral blood of healthy virus carriers to immunodominant epitopes derived from EBV in the maintenance of virus-specific CD8+ memory and/or as antiviral effectors in their own right (abstract). 
 	Regarding 2), the instant claims require virus-specific T cells targeting antigens from  hMPV, e.g, F, N, M2-l, and M, and targeting antigens derived from HPIV. The instant claims do  not require frequency and magnitude of hMPV-specific T cells targeting antigens F, N, M2-1 and M and  PIV3-specific T cells targeting antigens M and N. The claims don't require any astounding levels of efficacy: all that is required under 103 is what KSR has told us. "Obviousness does not require absolute predictability of success ... all that is required is a
reasonable expectation of success." In re Kubin, 56 l F .3d 1351, 1360 [90 USPQ2d 1417]
(Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-04 [7 USPQ2d 1673] (Fed. Cir. 1988).

Conclusion
Claims 2-4 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633